AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of I



                                     UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           (For Offenses Committed On or After November 1, 1987)


                         Dario Marciel-Dina                                  Case Number: 3:18-mj-22890-NLS

                                                                             Cassandra Lucinda LoE_ez
                                                                             Defendant's Attorney


REGISTRATION NO. 81136298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint -~~~~-~~~~~-~~~-~~-~~~~~~~~~




 0 was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                          Count Number(s)
8: 1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                 1



 0 The defendant has been found not guilty on count(s)                   ~~~~-~~~-~~-~~~~~~~




 0 Count(s)                                                                   dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                               ---··--"-----                              Tuesda~'..•
                                                                                   November 27, 2018
                       FILED                                              Date of Imposition of Sentence


                       NOV 2 8 2018
            CLERK U S OlSTRICT COURT
                                                                          H
          SOUTHERN DISTR•CT OF- CA.JFORNiA I                              UNITED STATES MAGISTRATE JUDGE
          BY         ~(_                       i'.£.?U_TY 1
                                                                                                                   3: l 8-mj-22890-NLS
